DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed January 4, 2022 has been entered.  Claims 1 remains pending in the application.  The previous objections to the specification and drawings are withdrawn in light of applicant's amendment to the specification and drawings.  The previous 35 USC 112 rejections of claims 1 and 2 are withdrawn in light of applicant’s amendment to claim 1 and cancelling of claim 2.
Specification
The disclosure is objected to because of the following informalities: in paragraph [0022], lines 1-2, “check valve 213” should be changed to --check valve 221--.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 line 5, “the x-pump:” would be clearer if written as --the x-pump comprising:--.
In claim 1 line 8, “sidewalls and a floor” would be clearer if written as --sidewalls and a floor of the housing-- since the housing is already recited as forming the chamber.
In claim 1 lines 11, 12 and 13, “crank pin” would be clearer if written as --cracking pin-- to be consistent with the specification.  
In claim 1 lines 15-16, “wherein the air release port check valve assembly is configured to fill and empty all of the contents within the chamber” would be clearer if .
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 7,520,731 to Langdon in view of U. S. Patent 3,640,302 to Willinger and U.S. Patent 557,343 to Schierholz.
Langdon teaches a simple pneumatic ejector pump system comprising:
an x-pump (10) in fluid communication with a fluid body (It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex part Masham, 2 USPQ2d 1647 (1987)) and the recitation of “a fluid body” is a recitation with respect to the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art) via a tube (19) and a fluid inlet tube (18) (Fig. 1; 2 lines 62-66);

wherein fluid is moved from the x-pump (10) to the fluid body (It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex part Masham, 2 USPQ2d 1647 (1987)) and the recitation of “the fluid body” is a recitation with respect to the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art) by air pressure (from valve port 28) (Fig. 1; col. 3 lines 5-13); and
wherein the air release port check valve assembly (in 30) is configured to allow all of the contents within the chamber to fill and empty (Fig. 1; col. 3 lines 5-13).
Langdon teaches that “liquid flows by gravity, or otherwise, through liquid inlet 18”, but is otherwise silent as to how the liquid is supplied.  Willinger teaches a system comprising:
a siphon tube (20) used to fill a chamber (12) (Fig. 3; col. 2 lines 31-37).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the system taught by Langdon with the siphon tube taught by Willinger in order to use an inlet capable of connection to a tank, such as “a conventional aquarium tank” (col. 3 lines 25-28).

a bracket (e); a cracking pin (g) disposed within the bracket (e): and a spring (h) secured to the cracking pin (g), wherein the cracking pin (g) is adjustable via a screw (the threaded upper portion of g is the screw) (Figures 1-3; page 1 lines 23-83, wherein cracking pin is adjustable via movement of the nuts threaded onto the screw portion of g, by changing the nuts with different size nuts on the screw portion of g, or by removal and replacement of the nuts on the screw to facilitate replacement of the spring h).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the system taught by Langdon with the check valve taught by Schierholz in order to use a valve which allows for the release of air which would otherwise reduce the flow of liquid through the pump and to use a valve which opens to allow air in if a vacuum builds up inside the chamber (page 1, lines 9-18).
`Response to Arguments
Applicant's arguments filed on January 4, 2022 have been considered but, are moot in view of the new grounds of rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thiel, Pratt, Van Dyke, Herron and Herbert also teach valves like the one claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746